PER CURIAM.
The appellants as the plaintiffs in the trial court sought to recover a money judgment at law against the defendants. They were unsuccessful, and the judgment was rendered in favor of defendants; hence this appeal. The case was orally argued before this court and briefs were filed along with the appeal record. We have carefully considered the presentations of the parties under the pleadings, the issues raised, together with the evidence. From our consideration of the total record, we find- that no reversible error has been made to appear. Accordingly the judgment is affirmed.
Affirmed.
ALLEN, Acting C. J., and ANDREWS and KANNER (Ret.), JJ., concur.